  Case 19-70790-AKM-13         Doc 2      Filed 06/20/19     EOD 06/20/19 17:47:21          Pg 1 of 5
                                                                                Ch 13 Model p; an (rev 11-2017)

                     UNITED STATES BANKRUPTCY COURT
                           Southern District of Indiana
   In re:                                            )
   [Name(s) of    Carla J Jackson                    )
   Debtor(s)]
                                                     )     Case No. 19 -        - AKM- 13
                                                           (xx-x:xxxx) _________
                             Debtor(s).              )


                                    CHAPTER13PLAN
                                       0 Original
                                    ** MUST BE DESIGNATED **

1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of
  the following items. If an item is checked as "Not Included," if neither box is checked, or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.
  1.1 A limit on the amount of a secured claim, pursuant
  to paragraph 8.(b), which may result in a partial                    0 Included D Not Included
  payment or no payment at all to the secured creditor.
  1.2 Avoidance of a judicial lien or nonpossessory, non-
  purchase money security interest. Any lien avoidance                 D Included     [Z] Not Included
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.
  1.3 Nonstandard provisions, set out in paragraph 15.                 [Z] Included   D Not Included
2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely
  written objection. This plan may be confirmed without further notice or hearing unless a
  written objection is filed before the deadline stated on the separate Notice you received
  from the Court.
  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under
  the plan. Absent a Court order determining the amount of the secured claim, the filed
  proof of claim shall control as to the determination of pre-petition arrearages; secured
  and priority tax liabilities; other priority claims; and the amount required to satisfy an
  offer of payment in full. All claims that are secured by a security interest in real estate
  shall comply with the requirements of Federal Rule of Bankruptcy Procedure ("FRBP")
  3001(c)(2)(C).
  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with
  the requirements ofFRBP 3002.1 (b) and (c) without regard to whether the real estate is
  the Debtor's principal residence. If there is a change in the mortgage servicer while the
  bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the
  Debtor, Debtor's counsel and the Chapter 13 Trustee ("Trustee") a Notice setting forth
  the change and providing the name of the new servicer, the payment address, a contact
  phone number and a contact e-mail address.


                                                 1
  Case 19-70790-AKM-13           Doc 2       Filed 06/20/19        EOD 06/20/19 17:47:21     Pg 2 of 5

   (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
   mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11
   (whose executory contracts/unexpired leases are being assumed) may continue to mail
   customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic
   stay.
   (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
   the Trustee may increase the amount of any "Equal Monthly Amount" offered to
   appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
   to any class of creditor for efficient administration of the case.
   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
   of an order lifting the stay, no distributions shall be made on any secured claim relating
   to the subject collateral until such time as a timely amended deficiency claim is filed by
   such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
   the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
   Trustee all or such portion of future earnings or other future income or specified property
   of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $                                 600
   monthly         to the Trustee, starting not later than 30 days after the order for relief, for

   60      months, for a total amount of $              36,000 .

   Additional payments to Trustee and/or future changes to the periodic amount proposed are:
   none.




  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
  U.S.C. §1306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the
  Trustee may obtain such property or its proceeds to increase the total amount to be paid under
  the plan. However, if the Trustee elects to take less than 100% of the property to which the
  estate may be entitled OR less than the amount necessary to pay all allowed claims in full, then
  a motion to compromise and settle will be filed, and appropriate notice given.
  (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the
  Debtor and the Trustee may agree that the Debtor(s) will increase the periodic payment
  amount or that the time period for making payments will be extended, not to exceed 60 months.
  Creditors will not receive notice of any such agreement unless the total amount that the
  Debtor(s) will pay to the Trustee decreases. Any party may request in writing, addressed to the
  Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give
  that party notice of any such agreement. Agreements under this section cannot extend the
  term of the plan more than 6 additional months.

  (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
   motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made
   by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by
   the Court.


                                                    2
     Case 19-70790-AKM-13           Doc 2      Filed 06/20/19           EOD 06/20/19 17:47:21       Pg 3 of 5
 5
     · !~~:;~yo:E~~INISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S

      0   NONE

      All allowehd ad~inistrative claims will be paid in full by the Trustee unless the creditor
      agrees ot erw1se:

                            Creditor                                 Type of Claim          Scheduled Amount
           The Law Offices of Dax J. Miller, LLC          Administrative Priority
                                                          (attorney fees)                             $3,953.76


6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
     0 NONE
     0 NONE

7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
     0 NONE

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH 7:
     (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

     0 NONE

     (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

     □    NONE
 Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
 confirmation as to secured claims not treated under paragraph 7 but as to which§ 506 valuation
 is applicable, the Trustee shall pay monthly adequate protection payments equal to 1 % of the
 value of the collateral in column 5. The Trustee shall disburse such adequate protection
 payments to the secured creditor as soon as practicable after receiving plan payments from the
 Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan,
 unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed
 secured claim the value amount in column 5 at the equal monthly amount in column 7 with
 interest at the rate stated in column 6.
                                                               (4)                         (6)      (7) Equal
                                           (3) Purchase
           (1) Creditor   (2) Collateral                    Scheduled       (5) Value   Interest    Monthly
                                               Date
                                                              Debt                        Rate       Amount

          Heights         2008 Hyundai 09/2018
                                                          $4,302.00           $1,000.00 Prime+l.0        $19.45
          Finance Corp    Sonata           non-PMSI


     (c) Curing Defaults and/or Maintaining Payments:

     0 NONE
     (d) Surrendered/Abandoned Collateral:

                                                      3
  Case 19-70790-AKM-13             Doc 2     Filed 06/20/19      EOD 06/20/19 17:47:21            Pg 4 of 5
   □ NONE

  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13
  estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is
  terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is
  terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
  collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is
  free to pursue its in rem rights.

                       Creditor                Collateral Surrendered/Abandoned        Scheduled Value of
                                                                                           Property
                                           2015 Ford Focus
          Ally Financial                   (surrendered to co-debtor to continue                   $7,500.00
                                           payments outside plan)


9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

  [Z] NONE


10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:
  [Z] NONE


  (b) General Unsecured Claims:
  @     Pro rata distribution from any remaining funds; or
  0     Other:


11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

  □ NONE
  All executory contracts and unexpired leases are REJECTED, except the following, which are
  assumed:

                      Creditor                   Property Description                  Treatment

                                          Residential Lease - $1,330.00 per
           Goehl Realty                                                       Debtor Pay Direct
                                          month



12. AVOIDANCE OF LIENS:
  [Z] NONE


13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
      the holder of such claim shall retain its lien securing such claim until the earlier of a) the
      payment of the underlying debt determined under non-bankruptcy law orb) entry of a
      discharge order under 11 U.S.C. §1328.




                                                      4
  Case 19-70790-AKM-13               Doc 2      Filed 06/20/19             EOD 06/20/19 17:47:21        Pg 5 of 5
14
     · VESTING 01: PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
       expressly retamed by the ~Ian or confirmation order, the property of the estate shall revest in
       the Debtor ~pon confirma~1?n of the Debtor's plan, subject to the rights of the Trustee, if any,
       to assert claim to any add1t10nal property of the estate acquired by the Debtor post-petition
       pursuant to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:
     □ NONE
     Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
     nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
     effective only if the included box in Paragraph 1.3 of this plan is checked.

     Administrative priority claims shall be paid in full prior to any payment on claims listed in sections 8,
     9, and 10 and prior to any payment of arrearages (if applicable). Allowed unsecured claims shall be
     paid at the current Till rate if Debtor(s) is not paying all disposable income into the plan (if applicable).




Date: 6/20/2019
                                                              ;r      '-   ivv   v     -~
                                                   Signature of Djtor
                                                   Carla J Jackson
                                                   Printed Name of Debtor


                                                   Signature of Joint Debtor


                                                   Printed Name of Joint Debtor

                                                    Isl Dax J. Miller, Esq.
                                                    Counsel for Debtor(s)


                                                   Address:                      201 NW 4th Street

                                                                                 Suite 111

                                                    City, State, ZIP code:       Evansville, IN 47708

                                                    Area code and phone:         812-286-0776

                                                    Area code and fax:           812-286-0806

                                                    E-mail address:              dax@daxjmiller.com



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the form plan adopted by this Court, other than any nonstandard
provisions included in paragraph 15.


                                                          5
